325 F.2d 1019
UNITED STATES of America, Appellee,v.Roy Vester CLARK, Appellant.
No. 9033.
United States Court of Appeals Fourth Circuit.
Argued Jan. 7, 1964.Decided Jan. 9, 1964.

Wilburn C. Gable, Jr., Anderson, S.C., Court-assigned counsel, for appellant.
John C. Williams, U.S. Atty.  (Ernest J. Howard, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and HUTCHESON, district judge.
PER CURIAM.


1
Upon careful consideration of the record, the brief, and the earnest argument of court-appointed counsel who has presented every possible contention open to the prisoner, we find no error.


2
Affirmed.